IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 252 WAL 2019
                                                :
                     Respondent                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
 JAMES PAUL FINNECY,                            :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 11th day of February, 2020, the Petition for Allowance of Appeal

is GRANTED. The issue, rephrased for clarity, is:

      Does a single, past conviction for a violent crime constitute a “history of
      present or past violent behavior” for purposes of the Recidivism Risk
      Reduction Incentive Act (“RRRI Act”), 61 Pa.C.S. §§ 4501-4512?

Moreover, the parties are directed to address the following threshold issue as well:

      Does a court’s failure to apply a RRRI minimum sentence implicate the
      legality of sentence?